Citation Nr: 1222018	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for a chronic skin disability, diagnosed as lichen simplex, prior to June 8, 2010.

2.  Entitlement to an initial rating in excess of 60 percent for a chronic skin disability, diagnosed as lichen simplex, since June 8, 2010.  

3. Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder from August 15, 1994 to September 20, 1994.

4.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder from December 28, 1994 to December 27, 2001.  

5.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder from December 27, 2001 to June 8, 2010.  

6.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities.  

7.  Entitlement to service connection for a stomach disorder, to include as secondary to the Veteran's service-connected disabilities.   

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 8, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to June 1979, January to July 1991 and from September to December 1994.  He also has unconfirmed periods of active duty as part of the Puerto Rico National Guard.  

This matter is on appeal from decisions in November 2005, April 2007 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to service connection for a stomach disorder and for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 8, 2010, the Veteran's skin disorder has been manifest by occasional itching and some lesions in the foot area; however, dermatitis or eczema with symptoms such as exfoliation, exudation or itching, if involving an exposed surface or extensive area, coverage of at least 5 percent of the whole body or the exposed areas, or use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has not been shown.

2. The Veterans 60 percent rating for a skin disorder since June 8, 2010 is the maximum disability rating allowable for this disorder, and the evidence does not indicate that an extraschedular rating is warranted.     

3.  For the periods from August 15, 1994 to September 20, 1994 and from December 28, 1994 to December 27, 2001, the Veteran's acquired psychiatric disorder was characterized by persistent anxiety, insomnia and panic attacks causing a reduction in initiative, flexibility and reliability which cause definite impairment in the ability to establish social and occupational relationships. 

4.  For the entire period on appeal, the Veteran's acquired psychiatric disorder has not been characterized by considerable impairment in the ability to establish effective or favorable relationships is by reason of psychoneurotic symptom, the reliability, flexibility and efficiency levels, or other symptoms such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, or impaired judgment or impaired abstract thinking 

5.  In October 2005, the Board issued a final decision that denied service connection for hypertension on the basis that it was not shown in service or otherwise related to service. 

6.  The evidence added to the record since October 2005, when viewed by itself or in the context of the entire record, does not relate to unestablished fact that is necessary to substantiate the claim for entitlement to service connection for hypertension


CONCLUSIONS OF LAW

1. The criteria for initial compensable rating for a chronic skin disability, diagnosed as lichen simplex, prior to June 8, 2010 has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.118, DC 8878-7806 (2011); 38 C.F.R. § 4.118, DC 7806, 7817 (2000).

2.  The criteria for initial rating in excess of 60 percent for a chronic skin disability, diagnosed as lichen simplex, since June 8, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.118, DC 8878-7806 (2011); 38 C.F.R. § 4.118, DC 7806, 7817 (2000).

3.  For the period from August 15, 1994 to September 20, 1994, the criteria for an initial 30 percent rating, but no more, for acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.130, 4.131, 4.132 DC 9400 (1995).

4.  For the period from December 28, 1994 to December 27, 2001, the criteria for an initial 30 percent rating, but no more, for acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9400 (2011) 38 C.F.R. § 4.130, 4.131, 4.132 DC 9400 (1995).

5.  For the period from December 27, 2001 to June 8, 2010, the criteria for an initial 30 percent rating for acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9400 (2011); 38 C.F.R. § 4.130, 4.131, 4.132 DC 9400 (1995).

6.  The October 2005 Board decision that denied the Veteran's claim for entitlement to service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

7.  The evidence received subsequent to the October 2005 Board decision is not new and material and the requirements to reopen the claim for entitlement to service connection for hypertension, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  

First, the Veteran's increased rating claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding these issues.

A notice letter provided to the Veteran in February 2008 included the criteria for reopening a previously denied claim, the criteria for establishing the underlying service connection claim, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  It has also acquired treatment records submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  The Veteran submitted private treatment records as well.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations and opinions with respect to the issues on appeal were obtained in March 2995, December 2001, November 2003, March 2004, December 2007, February 2009 and June 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They also consider all of the pertinent evidence of record when making pertinent findings as well as the Veteran's lay statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that the Veteran was not afforded a VA examination with respect to his petition to reopen the claim for service connection for hypertension.  However, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4)  applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456  (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The Board need only consider those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

As relevant here, the Board notes that the RO has increased the Veteran's disability ratings for both his skin disorder and psychiatric disorder during the course of the appeal, but did not grant a 100 percent disability rating for the entire period.  The Court of Appeals for Veterans Claims has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).    Since the RO granted only a portion of the Veteran's increased rating claims, they remain on appeal.  

The RO noted that the Veteran returned to active duty for the period from September 20 to December 28, 1994.  Although there are no personnel records corroborating this, the Board will accept that he was indeed on active duty during this time and, appropriately, a noncompensable rating was assigned for that period of time for all service-connected disorders. Medical evidence from that period of active duty may still be probative when considering the appropriate rating for other periods of time. See Moore v. Shinseki, 555 F.3d 1369 (2009) (holding that records from other than a relevant period on appeal must nevertheless be considered, as 38 C.F.R. § 4.1 requires that "a veteran's disability must be evaluated in light of its whole recorded history").

Finally, the Board notes that the diagnostic codes relevant to both the Veteran's skin and psychiatric disorders have been amended during the course of the appeal.  Generally, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  However, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. § 3.114 (2008); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Skin Disability

The Veteran was granted service connection for a skin disorder in a November 2005 decision, effective August 15, 1994, with a noncompensable disability rating under 38 C.F.R. § 4.118, DC 7806.  In an August 2010 rating decision, his disability rating was increased to 60 percent, effective June 8, 2010.  

The Board first considers entitlement to a compensable rating prior to June 8, 2010.  38 C.F.R. § 4.118 was amended in July 2002.  67 Fed. Reg. 49596 (July 31, 2002).  Prior to this amendment, skin disorders such as eczema and dermatitis were all rated as eczema under DC 7808, although dermatitis then had its own diagnostic code (DC 7817).

Thus, in order to warrant a compensable (10 percent) rating for a dermatitis or eczema under the preamended criteria, the evidence must show symptoms such as exfoliation, exudation or itching, if involving an exposed surface or extensive area.  38 C.F.R. § 4.118, DCs 7806, 7817 (2000).  






Under the amended regulations, in order to warrant a 10 percent rating, the evidence must show dermatitis or eczema that:
* covers at least 5 percent, but less than 20 percent of the entire body; 
* covers at least 5 percent, but less than 20 percent, of exposed areas; or
* requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the last 12-month period.  
38 C.F.R. § 4.118, DCs 7806 (2011).  

Although 38 C.F.R. § 4.118 was amended again in 2008, this amendment did not address disabilities such as eczema or dermatitis.  See 73 Fed. Reg. 54708 (September 23, 2008).

Based on the evidence of record prior to June 8, 2010, a 10 percent is not warranted under either criteria.  First, when the Veteran underwent a VA skin examination in March 1995, he complained of itching on his entire body what was worse at nighttime.  However, there were no observed lesions to explain his itching.  Further, while there were some scaly erythematous pustules on the bottoms of his feet, this is not an exposed area and would not constitute an "extensive area."  Moreover, the Veteran's skin was observed to be normal at an evaluation in March 1999 and; in an October 1999 letter, the Veteran's private physician not indicate any past treatment for the Veteran's skin disorder.  

The evidence is notable for an August 2001 treatment note indicating the presence of nonspecific rashes on his legs.  The area of coverage was discussed. However, the legs are not an exposed area, and the evidence does not otherwise indicate that these rashes cover greater than 5 percent of the Veteran's whole body.  There is no indication that these rashes cover an "extensive" area of the Veteran's body.  

The August 2001 treatment note also indicates that the Veteran had rashes, and that they were treated with Clotrimazole cream.  However, this treatment is not what is contemplated in DC 7806, which requires that the treating medication be a corticosteroid or other immunosuppressive drug.   Clotrimazole, on the other hand, is an antifungal agent for the treatment of "candidiasis and various forms of tinea."  See Dorland's Illustrated Medical Dictionary, p. 381 (31st ed.) (2007). Thus, while the Veteran was using topical medication, it was not a corticosteroid and cannot serve as a basis for an increased rating.   

It also does not appear that there has been any exacerbation of a skin disorder during more recent evaluations.  Specifically, at an October 2003 evaluation, there were no rashes or skin discoloration observed.  Moreover, at a VA examination in March 2004, the Veteran's skin revealed no abnormal findings.  Finally, a general medical report for his SSA benefits application from November 2006 also indicated no abnormal skin symptoms.  

Therefore, prior to June 8, 2010, the evidence of record does not indicate symptoms such as exfoliation, exudation or itching, if involving an exposed surface or extensive area of the veterans skin, nor does it appear that a skin disorder covers at least 5 percent of an exposed area or his whole body. There is also no indication that the Veteran has ever required systemic therapy such as corticosteroids or other immunosuppressive drugs at any point.  In fact, for much of this time period, he did not appear to exhibit any skin related symptoms at all.  As such, a compensable rating is not warranted under either the current or preamended criteria prior to June 8, 2010.  

Next, in June 2010, the Veteran underwent a new VA skin examination, which observed intermittent skin itching in all parts of his body requiring the systemic use of corticosteroids.  In view of this examination, an August 2010 RO decision increased the Veteran's disability rating to 60 percent under DC 7806, effective June 8, 2010.  This is the highest rating allowable under the current DC 7806, and is greater than the maximum allowable rating under the preamended regulation.  

However, in order to avoid any prejudice to the Veteran's claim, the Board has also considered whether any of the other related diagnostic codes apply.  Specifically, 38 C.F.R. § 4.118, DC 7817 (addressing exfoliative dermatitis) allows for a 100 percent rating when there is 
* generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia); and
* constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.

However, a rating in excess of 60 percent is not warranted based on exfoliative dermatitis.  First, according to the June 2010 VA examination, the Veteran was diagnosed only with lichen simplex.  There is no indication that he has been diagnosed with exfoliative dermatitis.  Moreover, even if such a diagnosis was warranted (which is clearly not the case), there is no evidence of the additional systemic manifestations such as fever, weight low or hypoproteinemia.  

Under the preamended regulations, the only skin diagnostic code that contemplates a rating in excess of 60 percent is DC 7811, which allowed a 100 percent rating for active tuberculosis luposa.  However, there is no indication that such a disorder has ever been diagnosed or even considered.  

Thus, the Board concludes that none of the other potentially applicable diagnostic codes may serve as a basis for a rating in excess of 60 percent since June 8, 2010.  Of the applicable diagnostic codes, the 60 percent rating is the highest schedular rating allowable under either the current or preamended regulations.  

Therefore, under the applicable diagnostic codes, a compensable rating prior to June 8, 2010 is not warranted for the Veteran's skin disability.  Moreover, as the 60 percent rating he receives since June 8, 2010 is the maximum allowable, a schedular rating in excess of 60 percent is not warranted.  








Increased Ratings for a Psychiatric Disorder

Regarding the Veteran's psychiatric disability, his associated disability rating has changed on a number of occasions.  At this point, his disability rating history is as follows:
* August 15 to September 20, 1994			10 percent
* September 20 to December 28, 1994		0 percent (active duty)
* December 28, 1994 to December 27, 2001	10 percent
* December 27, 2001 to June 8, 2010		30 percent
* June 8, 2010 to present				100 percent

As noted above, a November 2005 rating decision granted service connection for generalized anxiety disorder with depression and PTSD.  A noncompensable rating was assigned from September 20 to December 28, 1994, due to the Veteran's active duty service.  The evidence from this period may be relevant to his assigned ratings from before and after this service.  Additionally, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), including, effective November 7, 1996, the rating criteria for evaluating psychiatric disorders.  See 61 Fed. Reg. 52695- 52702 (October 8, 1996).  In addition to modified rating criteria, the amendment provided that the diagnoses and classification of mental disorders be in accordance with DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

The Board first addresses the periods from August 15 to September 20, 1994 and from December 28, 1994 to December 27, 2001, where the Veteran has been rated at 10 percent for his psychiatric disorder under 38 C.F.R. § 4.130, DC 9400.  Although this diagnostic code was originally under 38 C.F.R. § 4.132 prior to the 1996 amendment, DC 9400 has addressed "[g]eneralized anxiety disorder" under both regulations.  

Under the preamended criteria, a generalized anxiety disorder was rated under the general rating formula for psychoneurotic disorders.  Under this rating formula, a 30 percent rating is for application where there is "definite" impairment in the ability to establish or maintain effective and wholesome relationships with people, resulting in symptoms such as reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, DC 9400 (1995).  

The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).

The amended criteria also utilize a general rating criteria, which is set forth in 38 C.F.R. § 4.130 (2010).  Under these criteria, a 30 percent rating is for application where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
* depressed mood and anxiety; 
* suspiciousness; 
* panic attacks (weekly or less often); 
* chronic sleep impairment; and 
* mild memory loss (such as forgetting names, directions, recent events).
See 38 C.F.R. § 4.130, DC 9400 (2011).  

Based on the evidence of record, the Board concludes that a 30 percent rating is warranted for both of these time periods.  While both the new and pre-amended regulations list different factors by which the severity of a disorder may be assessed, they both generally contemplate diminishment in performance.  According to the symptoms displayed by the Veteran during this time, diminished performance has been shown. 

During evaluations in June and July 1994, the Veteran complained of persistent anxiety and insomnia, and that he abused alcohol.  He also appeared hostile and paranoid, but was otherwise observed to be alert and oriented in all respects.  The examiner emphasized that the Veteran was in good control and neither psychotic nor suicidal.  In May and June 1995, he stated that he continued to experience anxiety and panic attacks, even though he was taking Alprazolam (commonly marketed as Xanax) to combat such anxiety attacks.  However, the examiner emphasized that the Veteran was in "good control," and neither psychotic or paranoid.  In December 1995 he was diagnosed with panic disorder, and was subsequently discharged from the Puerto Rico National Guard in June 1996 because of his psychiatric symptomatology.  Finally, in October 1996, while his behavior was well controlled, he still complained of experiencing panic attacks and anxiety.  

Therefore, based on these symptoms, the Board determines that there is reduction in initiative, flexibility and reliability which cause definite impairment in the ability to establish social and occupational relationships.  Moreover, he has shown evidence of depression and anxiety as well as insomnia and periodic panic attacks.  As such, the criteria for a 30 percent rating have been met based both on the current and preamended criteria for these periods of time.  

Having determined that a 30 percent rating was warranted for the period prior to December 27, 2001, and that he was already in receipt of a 30 percent rating from December 27, 2001 to June 8, 2010, the Board may now consider entitlement to a rating in excess of 30 percent for the entire period prior to June 8, 2010.  Both the current and preamended criteria will be considered, where applicable.  

Under the preamended criteria, a 50 percent rating is for application where the ability to establish effective or favorable relationships is "considerably impaired," and by reason of psychoneurotic symptoms, and the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.132, DC 9400 (1995).

Under the amended criteria, in order to be entitled to the next-higher 50 percent rating under DC 9400, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as: 
* flattened affect; 
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week; 
* difficulty in understanding complex commands; 
* impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); 
* impaired judgment or impaired abstract thinking; 
* disturbances of motivation and mood; or 
* difficulty in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, DC 9400.

In this case, a rating in excess of 30 percent is not warranted for any period on appeal.  First, while not dispositive, the Board notes that the evidence does not reflect either a flattened affect or speech that is circumstantial, circumlocutory or stereotyped speech.  For example, at a general VA examination in March 1995, he was viewed to be alert, coherent and relevant and, in December 1995, his speech was logical.  

Next, at a VA examination in December 2001, his mood was described as "tense," but his affect was seen as adequate.  At a mental health evaluation in July 2002, he was again seen as "anxious," but was "talkative without pressure of speech."  At a VA examination in November 2003, he reported feeling sad and depressed.  However, his affect was broad and there was no evidence of disorganized speech.  At a mental health evaluation in December 2004, his affect was "restricted" but, at a VA examination in December 2007, his speech was spontaneous.  

While the Veteran has complained of panic attacks, the frequency of such attacks is ill-defined.  It does not appear that they have occurred on a weekly basis, however.  The Veteran has also not displayed a difficulty in understanding complex commands.  Specifically, in December 1995, he was diagnosed with panic disorder, but he did not indicate whether this was on a weekly basis and his cognition was intact.  In February 1996, he complained of anxiety with "acute psychiatric episodes," but did not indicate that they were on a weekly basis.    

In October 1996, the Veteran stated that he experiences anxiety and panic unless he takes his medication, but did not indicate that he experiences such episodes more than once a week and, in April 1997, he stated that he was feeling better with medication.  At a VA examination in December 2001, he described episodes where he experienced palpitations, but did not indicate that they occurred more often that once a week.  His cognitive functioning at a July 2002 was also observed to be grossly intact.  

At a VA examination in November 2003, the Veteran appeared spontaneous, alert and aware and, at a mental health evaluation in December 2006, he appeared coherent and logical.  He also stated at the November 2003 VA examination that he experienced anxiety attacks only twice per month.  Additionally, at a VA examination in December 2007, there were no panic attacks observed and his thought proves was unremarkable.  Therefore, while he has mentioned a history of panic attacks, the evidence does not indicate that such attacks were of such sufficient frequency to support a higher rating.  There is no indication that he has an inability to understand complex commands.  

Further, the evidence does not indicate the presence of impaired long or short-term memory, nor does it indicate impaired judgment or abstract thinking.  Specifically, in June 1994, he denied experiencing delusions or hallucinations and his cognitive functioning was normal.  In December 1995, his cognition was intact and his thought process was logical and, in October 1996, his cognitive functioning was normal, and his behavior was "well controlled."  

At his December 2001 VA examination, the Veteran appeared alert and aware and fully oriented.  His memory was fairly well maintained and he had average intellectual functioning.  Moreover, at a mental health evaluation in July 2002, he exhibited no gross neurological deficits, was not delusional and did not report any perceptual disturbance.  Although the Veteran's cognitive functioning was grossly intact and his judgment adequate, his insight was poor.  

At a VA examination in November 2003, the Veteran was observed to be fully oriented to person, place and time.  His memory was intact and his insight fair.  His thought process was observed to be coherent and logical.  At a VA examination in March 2004, he exhibited no neurological deficits and his cognitive functioning was grossly intact.  He also displayed adequate social judgment.  

At a mental health evaluation in December 2006, the Veteran again was observed to be logical and coherent.  At this time, he also mentioned that he hears voices and has persecutory delusions at that time.  However, at a VA examination in December 2007, he specifically denied any hallucinations.  His thought process was seen to be unremarkable, his impulse control was fair and his memory was normal.  Therefore, the evidence does not indicate the presence of impaired memory or impaired judgment or abstract thinking. 

Finally, while the Veteran experiences mood disturbances and difficulty establishing effective relationships, the evidence does not indicate that these symptoms rise to the level that supports a rating in excess of 30 percent. Specifically, in June 1994, he stated that he felt anxious and depressed.  In May 1995, he stated that he continued to experience anxiety, but was not depressed.  He also stated in September 1995 that his nervousness affected his work and family relationships.  A neighbor stated in August 1997 that he gets into fights and arguments.  

However, at a VA examination in November 2003, the Veteran stated that he has worked as a janitor since 1987 and he in fact likes his job.  Moreover, he still lives with his wife, with whom he has been married since 1980, and their three children.  The Board places significant probative value on the fact that, despite his complaints, he maintained steady employment throughout most of the appeal period, and that he has been married throughout this time.   He more recently stated at a VA examination in December 2007 that he has difficulties relating with coworkers, and almost got into a fight with one of them.  However, the symptoms observed by the VA examiner were inconsistent with those statements.  The Veteran was calm and cooperative.  Moreover, the examiner did not believe that there was reduced reliability as a result of his psychiatric symptoms.  

For many of these same reasons, the Board also finds that a rating in excess of 30 percent is not warranted under the preamended criteria.  The evidence does not support a finding of an inability to establish effective or favorable relationships.  While the Veteran was shown to have symptoms of anxiety, depression and occasional panic attacks, these symptoms have not resulted in considerable industrial impairment.  To the contrary, he was employed as a janitor until at least 2004.  He reported that he liked his job.  The record also establishes that he has been able to maintain a tight family despite his symptomatology.  It is true that his family has not been ideal, and that there have been period of turmoil.  However, the totality of the evidence simply does not show considerable impairment by reason of psychoneurotic symptoms and reduced reliability that leads to industrial impairment, nor does it show occupational and social impairment with reduced reliability and productivity.  

Overall, even when considering the Veteran's sometimes depressed mood and limited motivation, the Board finds that his symptoms do not more closely approximate a 50 percent or higher disability rating under the current or preamended criteria.  While not outcome determinative, he has not demonstrated irregular speech, difficulty in understanding complex commands, impairment of memory, judgment, or abstract thinking, or weekly panic attacks.  Moreover, and of significant import, difficulty in establishing and maintaining effective work and social relationships has been shown to only a very mild degree.

In addition to the clinical evidence, the Board has also taken into consideration a number of statements made by the Veteran, as well as his friends and family.  These statements provide further insight into the Veteran's symptoms.  However, when weighed against the numerous examination report and treatment records discussed herein, they do not rise to the level that the override the observations made by the medical examiners which have led to the conclusion that an increased rating is not warranted.  

Specifically, in August 1995, the Veteran's neighbors stated that he had "changed a lot," and preferred to be alone.  In November 1995, he stated that he experienced nervousness and some sleeplessness, as well as some difficulty controlling his temper.  He made similar statements in April and November 1996.  His wife also stated in August 1996 that the Veteran had exhibited memory loss, that he was "very nervous," was afraid to be alone, and was prevented from having an active social life.  She described him as being in a constant "foul mood".  However, these statements were largely accounted for by evaluating physicians at that time.  Specifically, a reviewing physician observed these symptoms in May 1995.  Moreover, while he was noted to be anxious in December 1995, as noted above, he was nevertheless logical in thought process.  Moreover, no physician observed panic attacks at a frequency of more than once a week.  

Later in the course of this appeal, the Veteran's wife stated in September 2009 that he has been "extremely aggressive" toward her and their children and that their relationship had been deteriorating.  The Board recognizes that the Veteran's symptoms may have been worsening by that time, since he was granted a 100 percent disability rating only nine months later.  However, this statement alone does not indicate that there was a sufficient increase in symptomatology in order to warrant a rating in excess of 30 percent prior to that time.  Specifically, a mental health evaluation in March 2009 reflected that he experiences nightmares, but the Veteran also conceded that some of his deteriorating condition was due to non-psychiatric issues.  

Therefore, when considering the Veteran's statements regarding his own symptomatology and the lay observations of his friends and family, the Board finds that they were considered and accounted for by the various evaluating psychiatric professionals.  Moreover, his statements are often inconsistent with what these psychiatric professionals have observed.  

Consideration has also been given to the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  His GAF scores have ranged from 50 (in December 2006) to as high as 70 (in January 1998).  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  By comparison, scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board finds that the symptoms described in the DSM-IV in connection with a GAF scores in the 51-60 range most nearly equate with the Veteran's overall level of disability.  These symptoms do not rise to the level of considerable impairment.  A GAF score of 51-60 is not so severe to include impairment of memory, judgment or abstract thinking, as is contemplated by the rating criteria.  The Board recognizes that the Veteran has not been employed since 2005, which could be used to support the assignment of a higher rating.  However, at his VA examination in December 2007, he admitted that he was unemployable due to musculoskeletal disorders rather than his psychiatric symptoms.  

In sum, after a careful review of the evidence of record, the Board finds that a 30 percent rating, but no more, is warranted for the Veteran's psychiatric disability for the periods from August 15 to September 20, 1994 and December 28, 1994 to December 27, 2001.  However, a rating in excess of 30 percent is not warranted for any point during the appeal, and the claim is denied to this extent.  

With regard to both of these claims, the Board is also mindful of all rating considerations, and specifically the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  To that extent, the Board has considered his statements in the context of the entire record.  Although he states that he is entitled to a greater disability rating, he is not competent to identify a specific level of disability of a psychiatric or skin disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric and skin disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extra-Schedular Considerations

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above. The Veteran's symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Further, while the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's psychiatric disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, the evidence indicates that he was employed at least through March 2005.  Thus, while entitlement to TDIU is not for consideration prior to that time, entitlement to TDIU since that time is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Service connection for hypertension was initially denied by the RO in June 1995 and again in March 1996.  Although he did appeal, the claim was ultimately denied by the Board in an October 2005 decision on the basis that the Veteran's hypertension was not noted in service or within a year of service, and was otherwise not related to such service.  While he was advised of the Board's decision, he did not initiate an appeal to the United States Court of Appeals for Veterans Claims. The October 2005 Board decision represents the last final denial of the remaining claims. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100.

Additionally, when the Board previously considered the Veteran's claim in October 2005, it did not consider entitlement on a secondary basis.  Although the current claim is also based as secondary to a service-connected disorder, a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim. As such, new and material evidence is still required to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The evidence of record at the time of the 2005 Board decision included the Veteran's service treatment records and VA treatment records from August 1991 to October 1999 and from August 2000 to March 2005.  He has also submitted a number of private treatment records from June to September 1995 and physician's statements from May 19997 and October 1999, as well as a number of lay statements provided by friends and family.  Finally, he underwent VA examinations in March 1995, December 2001, March 2004 and February 2005.  

Since the October 2005 Board decision, the evidence now includes VA treatment records from May 2005 to April 2008, as well as an emergency treatment note from February 2008. The Veteran has also undergone new VA examinations in March and July 2007, February 2009 and June 2010.  Finally, the record now includes the treatment records that the Veteran submitted in conjunction with a claim for benefits with the SSA.  

After a review of this new evidence, the Board concludes that new and material has not been submitted, and reopening the claim is not warranted.  None of the newly acquired VA treatment records address the nature or etiology of the Veteran's hypertension, nor do they provide any indication that his hypertension began during service or within a year following active duty.  


The treatment records that were submitted to the SSA include evidence of hypertension as early as 1995.  However, the Board recognized in its October 2005 decision that hypertension was shown as of 1995.  In fact, substantially all the SSA treatment notes from 1995 were already of record prior to the last final denial of this claim.  Accordingly, most of this evidence is not "new," in that it has already been considered.  Of the evidence that has not been previously considered, it is not "material," as it does not indicate a relationship between his hypertension and either active duty service or another service-connected disability. 

As for the VA examinations, only the February 2009 examination and opinion is relevant to this particular claim.  At that time, the Veteran stated that his hypertension began in 1999 (despite prior evidence that it was first observed in 1995), and was taking Enalapril to control his blood pressure.  After this examination, the examiner diagnosed hypertension.  However, the examiner opined that there was no etiological relationship between the Veteran's hypertension and his service-connected disabilities.  In providing this opinion, the examiner cited her search of the available medical literature relating to the effects skin disorders and psychiatric disorders may have on chronic hypertension.  Therefore, while this evidence is "new" in that it was not previously reviewed, it is nonetheless not material, as it does not support a relationship between active duty or to another service-connected disability.  See Smith, 12 Vet. App. at 314

Finally, the new evidence includes additional statements about the Veteran's condition.  Specifically, he has made unsupported claims that psychiatric disorders can have an effect on blood pressure.  It is true that statements regarding continuity of symptoms, if deemed credible, are material.  However, he has not made such assertions.  The focus of the Veteran's claim has been his assertion that his hypertension is related to his service-connected disabilities.  Continuity of symptomatology has not been raised or argued.  Moreover, bare assertions such as this are not sufficient to reopen the claim, as a lay person is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the current evidence submitted by the veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the veteran's claim to reopen must be denied.   


ORDER

An initial compensable rating for a chronic skin disability, diagnosed as lichen simplex, prior to June 8, 2010 is denied.

An initial rating in excess of 60 percent for a chronic skin disability, diagnosed as lichen simplex since June 8, 2010 is denied.  

An initial 30 percent rating, but no more, for an acquired psychiatric disorder from August 15, 1994 to September 20, 1994 is granted, subject to governing criteria applicable to the payment of monetary benefits.

An initial 30 percent rating, but no more, for an acquired psychiatric disorder from December 28, 1994 to December 27, 2001 is granted, subject to governing criteria applicable to the payment of monetary benefits.

An initial rating in excess of 30 percent for an acquired psychiatric disorder from December 27, 2001 to June 8, 2010 is denied.  

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities, is denied.






REMAND

Regarding the Veteran's claim seeking entitlement to service connection for a stomach disorder, this claim was denied by the RO primarily on the basis of a VA examination and opinion from March 2007.  There, the examiner stated that, as there was no gastrointestinal disorder observed in service, the Veteran's current complaints were not likely related to active duty.  However, the examiner did not provide an opinion as to whether the Veteran's stomach disorder is related to his service connected psychiatric disability.  In fact, in May 2007 statement, the Veteran specifically attributed his stomach symptoms to the medicine he was taking for his service-connected disabilities.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, none of the above opinions individually or collectively address all theories of entitlement, nor do they provide an adequate rationale for the opinions provided.  Therefore, a new VA examination and opinion is required for this claim.  

Next, according to a VA examination in December 2007, the Veteran stated that he has been unemployed since 2006, which he has attributed partially to his service connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation based upon individual unemployability is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability. Specifically, the claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.

Recognition is given to the fact that an October 2010 decision increased the Veteran's disability rating for his acquired psychiatric disability to 100 percent, and also increased the disability rating for his skin disorder to 60 percent, both effective June 8, 2010.  However, the period prior to June 8, 2010 remains in appeal.  

In fact, the grant of a 100 percent disability rating for a service-connected disability rating does not by itself render a TDIU claim moot.  38 U.S.C.A. § 1114(s) allows for the award of special monthly compensation for veterans who have a disability rated as total, and either (1) have an additional disability rated at 60 percent or more, or (2) be permanently housebound by reason of the veteran's service-connected disability.  In this regard, the Court of Appeals for Veteran's Claims has held that that a grant of TDIU may satisfy the "disability rated as total requirement."  Thus, a veteran with a disability rated at 60 percent and TDIU would be eligible for special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  

In this case, however, the August 2010 decision establishes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s), as he has already met the statutory requirements listed above.  Therefore, as the Court's decision in Bradley is not applicable, consideration of entitlement to TDIU after June 8, 2010 is not necessary in this case.  

Nevertheless, the issue of entitlement to TDIU remains open for the period of time prior to June 8, 2010 and, as his disability picture has changed in view of the above determinations, a VA examiner's opinion is required before this claim may be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Center in San Juan Puerto Rico, since January 2007.  If the Veteran has undergone any private treatment for the disorders on appeal, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any gastrointestinal disorder that may be found present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that a gastrointestinal disorder had its onset in or is otherwise etiologically related to active service.  The examiner should also state whether it is at least as likely as not that the Veteran's gastrointestinal disorder was caused or aggravated (made worse) by any service-connected disability. 

All opinions must be accompanied by an adequate reasons and bases.  Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination reports.  The examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.  He or she must also specifically address the contention that medications taken to treat the Veteran's service connected disabilities (psychiatric and skin) cause or aggravate his gastrointestinal disorder.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Afford the Veteran with an examination to determine the effects of his service-connected disabilities his ability to maintain employment consistent with his education and occupational experience.

The claims file must be made available to the examiner for review in conjunction with the examination. All necessary special studies or tests are to be accomplished. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

Again, a rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

For purposes of this remand, all of the above requirements may be fulfilled by the same examiner, if the examiner has the necessary medical background. 

4.  After completion of the foregoing, readjudicate the claims on appeal. If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


